Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE      
        PAGE        OF        PAGES       

 

1

  

 

2

 

2. AMENDMENT/MODIFICATION NO.

0007

 

  

 

 



 

3. EFFECTIVE DATE

   See Block 16C

 

 

 

  

 

4. REQUISITION/PURCHASE REQ. NO.

 

 

  5. PROJECT NO (If applicable)

6. ISSUED BY   CODE       

 

 

 

HHS/OS/ASPR/BARDA

 

 

  

 

7. ADMINISTERED BY (If other than Item 6) CODE

    ASPR-BARDA02

US DEPT OF HEALTH & HUMAN SERVICES

ASST SEC OF PREPAREDNESS & RESPONSE

ACQ MANAGEMENT, CONTRACTS, & GRANTS

O’NEILL HOUSE OFFICE BUILDING

Washington DC 20515

 

 

 

 

 

 



  

US DEPT OF HEALTH & HUMAN SERVICES

ASST SEC OF PREPAREDNESS & RESPONSE

ACQ MANAGEMENT, CONTRACTS, & GRANTS

O’NEILL HOUSE OFFICE BUILDING

Washington DC 20515

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP code)

 

PFENEX, INC 1358378

PFENEX, INC.       10790 ROSELLE ST

10790 ROSELLE ST

SAN DIEGO CA 921211508

 

 



 

 

 

 



  

 

(x) 

  

 

9A. AMENDMENT OF SOLICITATION NO.

            

9B. DATED (SEE ITEM 11)

 

       

    

x 

  

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

HHSO100201500011C

 

                        

10B. DATED (SEE ITEM 13)

08/14/2015

  

 

CODE 1358378

 

 

  FACILITY CODE



 

         

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers         ☐     is extended,
        ☐     is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By

separate letter or telegram which includes a reference to the solicitation and
amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT

THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by

virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes

reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required)

 

See Schedule

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

  CHECK ONE

  

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

        

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

  x   

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

52.243-5 Alternate 1 Changes-Cost-reimbursement and Mutual agreement of the
parties

    

D.   OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor                     ☐     is not                 ☒    
is required to sign this document and return     1   copies to the issuing
office.

 

    

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

Tax ID Number:27-1356759

DUNS Number: 013603710

The purpose of this modification is to extend the period of performance of
contract and CLIN 0001, Phase 1A Study and Continuation of Stability Studies and
CLIN 006, [***] at no additional cost to the government.

 

-

Discount Terms: NET 30P

Delivery Location Code: HHS

HHS

200 Independence Avenue, SW

Continued ...

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

SUSAN A. KNUDSON, CFO

  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

WENDELL CONYERS

     

15B. CONTRACTOR/OFFEROR

 

/s/ Susan A. Knudson                                

                (Signature of person authorized to sign)

   15C. DATE SIGNED        

 

09/13/18

  

16B. UNITED STATES OF AMERICA

 

/s/ Wendell Conyers                                                 

                (Signature of Contracting Officer)

   16C. DATE SIGNED        

 

9/14/18

 

NSN 7540-01-152-8070    STANDARD FORM 30 (REV. 10-83) Previous edition unusable
   Prescribed by GSA    FAR (48 CFR) 53.243

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

            CONTINUATION SHEET

 

  

 

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201500011C/0007

 

 

PAGE

 

 

OF

  2   2

    NAME OF OFFEROR OR CONTRACTOR

    PFENEX, INC 1358378

 

ITEM NO.

(A)

 

  

 

SUPPLIES/SERVICES

(B)

 

  

 

QUANTITY 

(C)

 

  

 

UNIT

(D)

 

  

 

UNIT PRICE  

(E)

 

 

 

AMOUNT

(F)

 

    

Washington DC 20201 US

 

FOB: Destination

Period of Performance: 08/14/2015 to 08/09/2020

 

Change Item 1 to read as follows (amount shown is the obligated amount):

                     1   

Base Year – PHASE 1A STUDY AND CONTINUATION OF STABILITY STUDIES

Obligated Amount: $0.00

               0.00           

Accounting Info:

2015.1992015.25103 Appr. Yr.: 2015 CAN: 1992015

Object Class: 25103

Funded: $0.00

                          Change Item 6 to read as follows (amount shown is the
obligated amount):                      6   

Option 5 - [***]

Obligated Amount: $0.00

               0.00           

Accounting Info:

2017.1992017.25103 Appr. Yr.: 2017 CAN: 1992017

Object Class: 25103

Funded: $0.00

                   

    

    

    

                   

    

    

    

                   

    

    

    

    

    

                   

 

                

                     

 

NSN 7540-01-152-8067   

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53.110

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Contract No. HHSO100201500011C

Modification #07

 

   Continuation Sheet Block 14    Page 3 of 4

SUMMARY OF CHANGES

Beginning with the effective date of this modification, the Government and
Contractor mutually agree as follows:

 

  1.

The purpose of this modification is to (1) extend the period of performance of
the contract and 2) extend the period of performance of CLIN 0001 and 0006. This
is a ‘No Cost Extension’ strictly to allow Pfenex time to complete the planned
scope of work and finalizes all reports.

 

  2.

Delete and replace ARTICLE B.2. BASE PERIOD due to the extension of CLIN 0001
period of performance:

 

CLIN      Estimated
Period of
Performance    Supplies/Services    Total


Estimated
Cost

   Fixed Fee    Total
Estimated
Cost Plus
Fixed Fee    Awarded 0001     

08/13/2015-    

09/30/2019    

  

PHASE 1A STUDY
AND
CONTINUATION
OF STABILITY
STUDIES

 

   $14,992,075      $899,525      $15,891,600      14 Aug 2015  

 

  a.

Extend the period of performance (PoP) for CLIN 0001:From: August 14, 2015 thru
September 30, 2018To: August 14, 2015 thru September 30, 2019

 

  b.

Reason for extension: CLIN0001: A $675K reservation fee was approved in Aug.
2017 for a GMP suite. Following an IPR meeting in Nov 2017, this GMP suite could
not be utilized during the planned time, but Pfenex has been able to negotiate
repurposing the majority of the fee for method optimization activities covered
under CLIN 0001. Method qualification and verification activities will now be
completed in 2Q CY2019.

 

  3.

Delete and replace ARTICLE 8.3. OPTION PRICES due to the extension of CLIN 0006
Option 5 period of performance:

 

CLIN    Opt   

Estimated
Period of

Parf.

   Supplies/
Services    Total Est
Cost    Fixed Fee   

Total
Est. Cost

Plus
Fixed Fee

  

Exercised

Yes/No

0002

   1   

08/12/2015-

11/03/2016

   [***]    $2,480,823    $148,849    $2,629,672    No

0003

   2   

11/24/2016-

02/24/2019

   [***]    $12,966,402    $777,984    $13,744,386    No

0004

   3   

05/27/2018-

08/02/2020

   [***]    $44,230,173    $2,653,810    $46,883,983    No

0005

   4   

12/22/2016-

12/31/2019

   [***]    $4,037,244    $137,984    $4,175,228    Yes

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

0006

   5   

12/22/2016-

12/30/2019

   [***]    $2,304,571    $138,274    $2,442,845    Yes

0007

   6   

01/09/2016-

08/05/2020

   [***]    $14,107,610    $846,457    $14,954,067    No

0008

   7   

11/24/2016-

08/09/2020

   [***]    $41,202,354    $2,472,141    $43,674,496    No

0009

   8   

12/24/2016-

05/13/2017

   [***]    $750,622    $45,037    $795,659    No

 

  a.

Extend the contract period of performance (PoP) for CLIN 0006:

    

From: December 22, 2016 thru September 30, 2018

    

To: December 22, 2016 thru December 30, 2019

 

  b.

Reason for extension: CLIN0006: [***].

 

  4.

Funding Total Summary: the total funded amount on the contract has not changed
from $22,509,673.23.

 

  5.

Contract Total Summary (if all options are exercise): the total contract value
has not changed from $145,191,936.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.